      Case 1:21-cr-00104-ECM-SMD Document 41 Filed 08/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )    CRIM. CASE NO. 1:21-cr-104-ECM
                                              )             (WO)
JUSTIN ANTHONY WELLS                          )

                                        ORDER

       On February 10, 2021, the Defendant, Justin Anthony Wells (“Wells”) was arrested

and charged with being a felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1). (Doc. 1). On July 19, 2021, defense counsel filed a motion for a competency

hearing, (doc. 33), and on July 30, 2021, the United States filed a response in which it seeks

its own mental health evaluation of the Defendant. (Doc. 40). The Court held a hearing

on the Defendant’s motion on August 3, 2021. With this order, and as stated in open court,

the Court concludes that there is reasonable cause to believe that the Defendant may be

presently suffering from a mental disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature and consequences of the proceedings

against him or to assist properly in his defense. Therefore, in accordance with 18 U.S.C.

§§ 4241(a) and 4247, and for good cause, it is

       ORDERED that the United States Marshal for this district shall immediately remove

the defendant to the custody of such federal institution as may be designated by the

Attorney General, where the defendant is to be committed for the purpose of being

observed and examined for a period of 30 days by one or more qualified psychiatrists or

psychologists at the institution, pursuant to the provisions of 18 U.S.C. §§ 4241 and
      Case 1:21-cr-00104-ECM-SMD Document 41 Filed 08/04/21 Page 2 of 2




4247(b)(c). It is further

       ORDERED by this court that the examining psychiatrist(s) or psychologist(s)

conducting the mental examination of the Defendant shall report in writing to this court

within 30 days from the date of the Defendant's arrival at the institution as to their findings,

opinions and conclusions relative to the competency or incompetency of the Defendant,

and specifically report to and advise this court whether or not in their opinion the Defendant

may be presently unable to understand the proceedings against him or properly assist in his

own defense. It is further

       ORDERED that the Defendant shall be incarcerated and remain at the institution

designated by the Attorney General until the examination has concluded. The examining

authority is DIRECTED to notify the United States Marshal for the Middle District of

Alabama at the conclusion of the examination, and the Marshal shall promptly return the

Defendant to the Middle District of Alabama for further proceedings. It is further

       ORDERED that the Warden of the federal institution designated by the Attorney

General for the Defendant’s commitment for the purpose of observation and examination

shall notify the Court within fourteen (14) days of the Defendant’s arrival at the facility.

       Done this 4th day of August, 2021.


                                            /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               2
